NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 30, 2019*
                                  Decided July 31, 2019

                                          Before

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 18-3739

VERNAL DOWDELL,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois.

       v.                                       No. 3:18-CV-00601-NJR-SCW

EQUIFAX INFORMATION                             Nancy J. Rosenstengel,
SOLUTION, LLC,                                  Chief Judge.
     Defendant-Appellee.

                                        ORDER

        Vernal Dowdell, an Illinois inmate, sued the credit reporting company, Equifax
Information Solution, LLC, for failing to provide him with a free copy of his credit
report, in violation of the Fair Credit Reporting Act. See 15 U.S.C. §§ 1681n–1681p. The
district court dismissed his suit at screening, see 28 U.S.C. § 1915(e)(2), because Dowdell



       *The defendant was not served with process in the district court and is not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3739                                                                          Page 2

pleaded himself out of court through allegations that he had not followed proper
procedures for requesting a credit report. We affirm.

       We accept as true the following allegations from Dowdell’s complaint. See Otis v.
Demarasse, 886 F.3d 639, 644 (7th Cir. 2018). Dowdell, worried that he might be a victim
of identity theft, mailed a letter to Equifax requesting his credit report. Equifax
responded that it could not find his file and needed additional identifying information.
Dowdell replied that he was incarcerated and did not have access to most identity
documents. He proposed that Equifax confirm his identity through the prison’s Bureau
of Identification, and he later forwarded copies of his General Equivalency Degree as
well as a document on prison letterhead that listed his name and prisoner identification
number. When he did not receive a response within ten days, he filed this suit.

       The district court screened his complaint under 28 U.S.C. § 1915(e)(2) and
dismissed it for failure to state a claim. As the court explained, the Fair Credit Reporting
Act requires reporting agencies to disclose information to consumers “only if the
request from the consumer is made using the centralized source established for such
purpose,” 15 U.S.C. § 1681j(a)(1)(b), and Dowdell alleged in his complaint that he
“submitted to Defendant a handwritten letter requesting a free copy of his credit
report.” This acknowledgment, the court concluded, showed that Dowdell had not
complied with the Act’s requirement that he request his credit report through the
centralized source.

       Dowdell then filed a post-judgment motion under Federal Rule of Civil
Procedure 59(e), arguing that Equifax never told him to use the centralized source to
obtain his credit report, that his incarceration prevented him from accessing Equifax’s
website and toll-free number, and that Equifax failed to send him a summary of his
rights under the Act. See 15 U.S.C. § 1681g(d)(2). The district court concluded that
Dowdell had not demonstrated any manifest error of law or fact and denied the motion.

        On appeal, Dowdell seems to believe that his written request to Equifax satisfies
the Act’s requirement that consumers request free credit reports via the centralized
source established for that purpose. See 15 U.S.C. § 1681j(a)(1)(B). But Dowdell pleaded
in his complaint that he contacted Equifax directly; he did not allege that he used the
centralized source. By pleading facts that show that he has no legal claim, Dowdell
pleaded himself out of court. Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011).

                                                                                AFFIRMED